ORDER

PER CURIAM.
Robert Ahlersmeyer (“Husband”) appeals from a judgment and decree of dissolution entered in the Jefferson County Circuit Court dissolving his marriage to Barbara Ahlersmeyer (“Wife”). On appeal, Husband argues that the trial court erred (1) in ordering him to pay maintenance to Wife; (2) in ordering him to pay a compensatory money payment to Wife to equalize the distribution of marital property; and (3) in ordering him to pay Wife’s attorney’s fees.
We have reviewed the briefs of the parties and record on appeal and no error of law appears. No precedential or jurisprudential purpose would be served by an extended opinion reciting detailed facts and restating principles of law. The judgment is affirmed pursuant to Rule 84.16(b).